                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

    CHARLIE F. GLOVER, JR.,                      )
                                                 )
                Plaintiff,                       )
                                                 )
         v.                                      )   CIVIL ACTION: 5:19-CV-277 (MTT)
                                                 )
    CITY OF ABBEVILLE,                           )
                                                 )
                Defendant.                       )
                                                 )

                                            ORDER

        The Defendant has moved to dismiss the Plaintiff’s complaint under Federal Rule

of Civil Procedure 12(b). Doc. 8. Because the Plaintiff is proceeding pro se, the Court

thinks it appropriate and necessary to advise him of his obligations in responding to the

motion and of the consequences he may suffer should he fail to properly respond.

        The Plaintiff is advised:

        (1)    that a motion to dismiss has been filed on behalf of the Defendant;

        (2)    that he has the right to oppose the granting of the motion to dismiss;

        (3)    that if he fails to oppose the motion, the complaint against the Defendant

               may be dismissed; and

        (4)    under Federal Rule of Civil Procedure 15 (a)(1)(B), the Plaintiff may

               amend his complaint “once as a matter of course within . . . 21 days after

               service of a motion under Rule 12(b). . . .”1


1
 The Defendant’s motion to dismiss alleges there are certain deficiencies in the Plaintiff’s
complaint. If the Plaintiff thinks, based on the Defendant’s motion to dismiss, that a more
carefully drafted complaint or more specific allegations would state a claim, he has 21 days after
service of the motion to dismiss to amend his complaint. Plaintiff should be aware that a
dismissal may prevent him from re-filing his complaint if any applicable statute of limitations
The Plaintiff is further advised that under the procedures and policies of this Court,

motions to dismiss are normally decided on briefs. The Court considers the complaint

and briefs filed by the parties in deciding whether dismissal is appropriate. Failure of

the Plaintiff to respond to the motion to dismiss may result in the motion being granted.

In such case, judgment would be entered for the Defendants, and there would be no

trial or any further proceedings.

       Accordingly, the Plaintiff is directed to file a response to the Defendant’s motion

to dismiss and/or amend his complaint no later than January 23, 2020. The Defendant

will then have the opportunity to file a reply brief as provided by the Local Rules.

Thereafter, the Court will rule on the motion. If no response is submitted by the Plaintiff,

the Court will consider the motion to dismiss to be uncontested.

       The Clerk is directed to serve the Plaintiff with a copy of this Order at the address

listed on the docket.

       SO ORDERED, this the 8th day of January, 2020.


                                                      S/ Marc T. Treadwell
                                                      MARC T. TREADWELL, JUDGE
                                                      UNITED STATES DISTRICT COURT




would bar further litigation. The Plaintiff should, therefore, take the opportunity to amend his
complaint to cure, if possible, the deficiencies noted in the Defendant’s motion to dismiss.
